Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142698                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 142698
                                                                    COA: 278732
                                                                    Kent CC: 05-010021-FC
  JAMES HENRY BUIE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 11, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether defense counsel’s agreement to allow
  two witnesses to testify at trial via two-way interactive video technology waived any of
  the defendant’s rights under the Confrontation Clause, US Const, Am VI; Const 1963, art
  1, § 20; (2) whether there was good cause for the use of two-way interactive video
  technology pursuant to MCR 6.006(C); (3) whether the parties consented to the use of
  two-way interactive video technology at trial pursuant to MCR 6.006(C)(2); and (4) if
  there was a violation of the Confrontation Clause or MCR 6.006(C), whether there was
  plain error affecting the defendant’s substantial rights, People v Carines, 460 Mich 750,
  763 (1999).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2011                        _________________________________________
           h0518                                                               Clerk